Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 July 2021 is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 23 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,572,245 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 21. Specifically, the prior art references of record fail to teach or suggest at least: “... obtaining respective sets of object code of a plurality of builds of a program ... correspond to a respective version of the program; determining, via an iterative analysis of the respective sets, a respective portion of the object code of individual ones of the plurality of builds, such that the respective portions enable running instances of the corresponding versions of the program to be distinguished from one another, ... selecting, from individual ones of the respective sets ... and determining whether the selected candidate portions of object code for 
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Antonov et al., U.S. 2015/0007319 A1, teaches systems and methods for determining whether a target object matches one or more reference objects by identifying common and variable attributes of the target object, calculating hashes of each of the sets of attributes, and using the hashes to generate an aggregate representation of the target object for comparison to one or more reference objects, but does not more particularly teach an iterative analysis of one or more sets of object codes of a plurality of builds of a program, wherein the iterative analysis comprises identifying candidate portions of each of the builds, determining whether a selected candidate portion of each of the respective builds is unique across the set of builds, and ending the iterative process at the first iteration at which the unique candidate portions are identified such that the respective versions of the program are uniquely identified by and used to discriminate among the versions based on said first identified unique set of candidate portions;
Y. Gu, Y. Fu, A. Prakash, Z. Lin and H. Yin, "Multi-Aspect, Robust, and Memory Exclusive Guest OS Fingerprinting," teaches means for a more precise and usable operating system fingerprint generation, comprising fingerprinting an OS kernel using only a memory dump, identify core kernel code, and automatically compute robust kernel data signatures, but does not more particularly teach an iterative analysis of one or more sets of object codes of a plurality of builds of a program, wherein the iterative analysis comprises identifying candidate portions of each of the builds, determining whether a selected candidate portion of each of the respective builds is unique across the set of builds, and ending the iterative process at the first iteration at which the unique candidate portions are identified such that the respective versions of the program are uniquely identified by and used to discriminate among the versions based on said first identified unique set of candidate portions;
Ji et al., U.S. 9,594,553 B2, teaches systems and methods for determining a semantic difference between source code versions by obtaining debugging information from each of the versions in order to determine whether there is a semantic difference between one or more functions found in both versions, but does not more particularly teach an iterative analysis of one or more sets of object codes of a plurality of builds of a program, wherein the iterative analysis comprises identifying candidate portions of each of the builds, determining whether a selected candidate portion of each of the respective builds is unique across the set of builds, and ending the iterative process at the first iteration at which the unique candidate portions are identified such that the respective versions of the program are uniquely identified by and used to discriminate among the versions based on said first identified unique set of candidate portions;
Simmons et al., U.S. 7,574,699 B1, teaches systems and methods for providing a compact type format usable to distinguish between files that removes common data structures between 
Yu et al., U.S. 2017/0177330 A1, teaches systems and methods for determining means to distinguish between compiled versions of a target application via identifying a common method in the versions and determining whether the method has been altered between the first and second versions, but does not more particularly teach an iterative analysis of one or more sets of object codes of a plurality of builds of a program, wherein the iterative analysis comprises identifying candidate portions of each of the builds, determining whether a selected candidate portion of each of the respective builds is unique across the set of builds, and ending the iterative process at the first iteration at which the unique candidate portions are identified such that the respective versions of the program are uniquely identified by and used to discriminate among the versions based on said first identified unique set of candidate portions; and
F. Zou, Y. Chen, J. Song, K. Zhou, Y. Yang and N. Sebe, "Compact Image Fingerprint Via Multiple Kernel Hashing," teaches a new hashing method, called kernelized multiple feature hashing (KMFH), to fuse multiple features of an image into compact binary-value fingerprints by embedding them into the kernel spaces, but does not more particularly teach an iterative analysis of one or more sets of object codes of a plurality of builds of a program, wherein the iterative 
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 21, are not present in the prior art of record and would not have been obvious; thus, pending claim 21 is allowed. Claims 28 and 35 contain subject matter similar to that of claim 21, and are also allowed for the above reasons. Claims 22-27 depend from claim 21; claims 29-34 depend from claim 28; and claims 36-40 depend from claim 35, and are also allowable at least based on their dependence from allowable independent claims 21, 28 and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191